Citation Nr: 0813198	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-11 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hernia. 

2.  Entitlement to service connection for uterine fibroids.

3.  Entitlement to service connection for headaches. 
 

ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1988 to July 1992 and 
was discharged under honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran does not have a hernia related to service. 

2.  A preponderance of the evidence is against a finding that 
the veteran has uterine fibroids related to service. 

3.  A preponderance of the evidence supports a finding that 
the veteran has tension has tension headaches related to 
service.  


CONCLUSIONS OF LAW

1. A hernia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007) 

2.  Uterine fibroids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007) 

2.  Tension headaches were incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in her possession that pertained to 
his claims. In March 2006, the RO also notified the veteran 
of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with her claims.  Thus, the duties 
to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Hernia

There is no current evidence of a hernia in the record.  A 
January 2005 VA physical examination report noted that the 
abdomen was soft, non-tender, and non-distended with normal 
active bowel sounds.  Additionally, a March 2005 VA 
gynecological examination was negative for any findings of a 
hernia.  Congress has specifically limited entitlement to 
service- connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for hernia is not warranted.

Even if there was current evidence of a hernia, service 
connection would nevertheless be unwarranted.  Service 
medical records include a November 1991 record noting a 
finding of a small reducible hiatal hernia with reflux.  
There were no further records related to a hernia and the 
examination report at service discharge noted a normal 
abdomen and viscera (including hernia) evaluation.  Any 
disability in service was acute and transitory, and resolved 
without residuals as there were no findings after the 
November 1991 record (to include any current indication of a 
disability).  Additionally, there is no competent medical 
evidence which links a hernia to service.  Without current 
evidence of a hernia or a nexus between current disability 
and service, service connection would be still be denied.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to her observations of her disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, she is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that she currently has a hernia related to service) 
because she does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a hernia related to service.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Uterine Fibroids

The veteran currently has uterine fibroids as noted in the 
March 2005 gynecological examination.  She indicated during 
the examination that she was diagnosed with fibroids during 
pregnancy in 2001.  

While service medical records showed that the veteran was 
seen on several occasions for abnormal vaginal bleeding 
issues, they were negative for any findings of uterine 
fibroids.  The examination report at service discharge was 
likewise negative for any diagnosis of uterine fibroids.  On 
the Report of Medical History at service discharge, the 
veteran indicated that she had not had been treated for a 
female disorder.   

Based on the evidence, the Board finds that service 
connection is not warranted.  While the veteran currently has 
uterine fibroids, there is no competent medical evidence 
demonstrating that they are related to service.  Service 
medical records are negative for any findings of uterine 
fibroids.  In fact, the first indication in the record of a 
disability is not until the March 2005 VA examination report, 
which is 13 years after service discharge.  Even affording 
the veteran the benefit of the doubt and dating the onset of 
disability in 2001 as she reports, this is still 9 years 
after service discharge.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Furthermore, there is no opinion which provides a nexus 
between current disability and service.  In fact, the March 
2005 VA examiner noted that despite the veteran's history of 
menorrahgia, he could not "envision anything that she did 
while in military service that [caused] her condition."  
Service connection is therefore not warranted.    
 
The Board finds the veteran is competent to attest to her 
observations of her disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, she is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that her 
uterine fibroids are related to service) because she does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has uterine fibroids related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

The veteran contends that she has headaches as a result of 
service.  Service medical records are replete with complaints 
of headaches.  In August 1989, she complained of headaches, 
constant pressure on the back of her neck, and of having to 
squint her eyes; an assessment of tension headaches was 
noted.  In November 1989, the veteran complained of headaches 
and neck pain for one month.  In January 1990, she complained 
of headaches and cervical spine area tenderness, and an 
assessment of muscle spasm was noted.  A record dated in 
January 1991 noted the veteran's complaint of constant 
headache and sore neck for four days.  Then in February 1991, 
she complained of headache and neck pain for one month.  
Later in February 1991, she was seen for a headache with sore 
neck for 2 months; an assessment of stress/temporal and neck 
headache, and cold/viral syndrome.  In April 1991, she 
complained of headaches on and off for 2-3 months and an 
assessment of chronic headaches was noted.  

VA afforded the veteran a neurological examination in July 
2005 which noted that the veteran had tension headaches in 
service and continued to have them once a month.  The 
examiner pointed out that she started using drugs in 1998, 
but that her headaches preceded that and had their onset in 
1989.  A clear preponderance of the evidence reflects that 
the veteran has tension headaches, which had their onset 
during peacetime active service.  Accordingly, a basis to 
grant service connection for tension headaches has been 
established.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007) 


ORDER

Service connection for hernia is denied. 

Service connection for uterine fibroids is denied.

Service connection for tension headaches is allowed.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


